                 Case 2:20-cv-00613-BJR Document 20 Filed 09/14/20 Page 1 of 4




 1                                                                       Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   STAN’S BAR-B-Q LLC, individually and on
10   behalf of others similarly situated,
                                                             No. 2:20-cv-00613-RSM
11                                         Plaintiff,
                                                             STIPULATION AND ORDER
12          v.                                               EXTENDING TIME TO RESPOND TO
                                                             MOTION TO DISMISS
13   THE CHARTER OAK FIRE INSURANCE
     CO.,
14                                                          JURY TRIAL DEMAND
                                         Defendant.
15

16
                                              STIPULATION
17
            The parties agree and stipulate as follows:
18
            1.       Plaintiff agrees to file a response brief to Defendant’s pending Motion to Dismiss
19
     no later than 14 days after the Judicial Panel on Multidistrict Litigation issues an Order on its
20

21   Order to Show Cause why the various cases filed against Travelers-related entities “should not

22   be related and transferred to a single district for consolidation or coordinated pretrial proceedings
23   under 28 U.S.C. § 1407.” In re Travelers COVID-19 Bus. Interruption Prot. Ins. Litig., MDL
24
     No. 2965, Dkt. # 3.
25

26
     STIPULATION AND ORDER EXTENDING TIME TO RESPOND
     TO MOTION TO DIMISS (2:20-cv-00613-RSM) - 1                         KELLER ROHRB ACK L.L .P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, WA 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                 Case 2:20-cv-00613-BJR Document 20 Filed 09/14/20 Page 2 of 4




 1          2.         Defendant agrees to file its reply brief no later than 14 days after Plaintiff files his
 2   response brief.
 3
            3.         The Motion to Dismiss, currently noted for October 2, shall be noted for
 4
     consideration on the date that Defendant files its reply brief.
 5
                                                      ORDER
 6

 7          IT IS SO ORDERED.

 8   DATED this 14th day of September, 2020.

 9

10

11
                                                       RICARDO S. MARTINEZ
12                                                     CHIEF UNITED STATES DISTRICT JUDGE

13

14

15
     Presented By:
16
            DATED this 14th day of September, 2020.
17
                                                       KELLER ROHRBACK L.L.P.
18
                                                       By: s/ Karin B. Swope
19                                                     By: s/ Ian S. Birk
                                                       By: s/ Lynn L. Sarko
20                                                     By: s/ Amy Williams-Derry
                                                       By: s/ Gretchen Freeman Cappio
21                                                     By: s/ Irene M. Hecht
                                                       By: s/ Maureen Falecki
22                                                        Karin B. Swope, WSBA #24015
                                                          Ian S. Birk, WSBA #31431
23                                                        Lynn L. Sarko, WSBA #16569
                                                          Amy Williams-Derry, WSBA #28711
24                                                        Gretchen Freeman Cappio, WSBA #29576
                                                          Irene M. Hecht, WSBA #11063
25                                                        Maureen Falecki, WSBA #18569
                                                          1201 Third Avenue, Suite 3200
26                                                        Seattle, WA 98101
     STIPULATION AND ORDER EXTENDING TIME TO RESPOND
     TO MOTION TO DIMISS (2:20-cv-00613-RSM) - 2                             KELLER ROHRB ACK L.L .P.
                                                                                 1201 Third Avenue, Suite 3200
                                                                                    Seattle, WA 98101-3052
                                                                                 TELEPHONE: (206) 623-1900
                                                                                  FACSIMILE: (206) 623-3384
             Case 2:20-cv-00613-BJR Document 20 Filed 09/14/20 Page 3 of 4




 1                                          Telephone: (206) 623-1900
                                            Fax: (206) 623-3384
 2                                          Email: kswope@kellerrohrback.com
                                            Email: ibirk@kellerrohrback.com
 3                                          Email: lsarko@kellerrohrback.com
                                            Email: gcappio@kellerrohrback.com
 4                                          Email: ihecht@kellerrohrback.com
                                            Email: awilliams-derry@kellerrohrback.com
 5                                          Email: mfalecki@kellerrohrback.com

 6                                       By: s/ Alison Chase
                                            Alison Chase, pro hac vice forthcoming
 7                                          801 Garden Street, Suite 301
                                            Santa Barbara, CA 93101
 8                                          Telephone: (805) 456-1496
                                            Fax: (805) 456-1497
 9                                          Email: achase@kellerrohrback.com

10                                       Attorneys for Plaintiff and the Proposed Classes

11                                       BULLIVANT HOUSER BAILEY PC
12                                       By: s/ Daniel R. Bentson
                                            Daniel R. Bentson, WSBA #36825
13                                          Owen R. Mooney, WSBA #45779
                                            925 Fourth Ave., Suite 3800
14                                          Seattle, WA 98104
                                            Telephone: (206) 292-8930
15                                          Email: dan.bentson@bullivant.com
                                            Email: owen.mooney@bullivant.com
16

17                                       Attorneys for Defendant

18

19

20

21

22

23

24

25

26
     STIPULATION AND ORDER EXTENDING TIME TO RESPOND
     TO MOTION TO DIMISS (2:20-cv-00613-RSM) - 3             KELLER ROHRB ACK L.L .P.
                                                                 1201 Third Avenue, Suite 3200
                                                                    Seattle, WA 98101-3052
                                                                TELEPHONE: (206) 623-1900
                                                                 FACSIMILE: (206) 623-3384
                Case 2:20-cv-00613-BJR Document 20 Filed 09/14/20 Page 4 of 4




                                      CERTIFICATE OF SERVICE
 1
              I certify that on 14th day of September, 2020, I electronically filed the foregoing with
 2

 3   the Clerk of the Court using the CM/ECF system, which will send notice of such filing to all

 4   known counsel of record.
 5
                                                   By: s/ Karin B. Swope
 6
                                                      Karin B. Swope
 7
     4852-9009-9401, v. 1
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     CERTIFICATE OF SERVICE - 1                                            KELLER ROHRB ACK L.L .P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, WA 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
